DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 15, 2021.
Priority
Applicants has provided a Certified Copy of Foreign Priority Application dated Feb. 22, 2019. However, instant application does not claim Foreign Priority. The examiner respectfully requests the applicants to clarify the record at their earliest convenience.
Information Disclosure Statement
The Foreign Reference WO 1999-16534 with cite no. B10 in the information disclosure statement filed on May. 17, 2019 is not considered because the reference number is not correct. The examiner believes that the correct reference number is WO 99/16534. If the applicants agree, a correct copy of the IDS form is requested to submit to USPTO at their earliest convenience. 
Claim Objections
Claim 1 is  objected to because of the following informalities:  
Claim 1 recites: 
“1. A pleated filter element comprising:
a pleated filter media comprising a major upstream face and an major downstream face and comprising a plurality of oppositely-facing pleats with a pleat 
wherein the pleated filter media comprises a first corrugated edge and a second corrugated edge; and, a first noncorrugated edge and a second noncorrugated edge;
wherein the first corrugated edge of the pleated filter media comprises a first edge dam of hardened adhesive that occupies the upstream pleat valleys and the downstream pleat valleys of the pleated filter media at a location laterally inwardly proximate the first corrugated edge of the pleated filter media and that extends along an entire longitudinal extent of the pleated filter media, and wherein the second corrugated edge of the pleated filter media comprises a second edge dam of hardened adhesive that occupies the first-side pleat valleys and the second-side pleat valleys of the pleated filter media at a location laterally inwardly proximate the second corrugated edge of the pleated filter media and that extends along the entire longitudinal extent of the pleated filter media;
and, wherein the pleated filter media is a multilayer filter media comprising a primary filtration layer laminated together with an additional layer, wherein the primary filtration layer comprises an organic polymeric nonwoven web that exhibits a Percent Penetration of less than 5 and wherein the additional layer is a fiberglass prefilter layer that is disposed upstream of the primary filtration layer and that exhibits a Percent Penetration of greater than about 70.” Emphasis added.

Claim 1 is objected to because the phrase “an major downstream face” has a grammatical issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3–6, 8–10 and 13 is indefinite because the term “about” in claims 1, 3–6, 8–10 and 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of examination, the term “about” in claims 1, 3–6, 8–10 and 13 is interpreted as strikethrough. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 7, 10 and 12–15 are rejected under 35 U.S.C. 103 as being obvious over Uchiyama et al., CN 203842409 (“Uchiyama”)1 in view of Schweizer et al., US 6,231,646 (“Schweizer”). Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Uchiyama in view of Schweizer and in further view of Chi et al., US 2009/0064648 (“Chi”). Claims 5–6 are rejected under 35 U.S.C. 103 as being obvious over Uchiyama in view of Schweizer and in further view of Healay, US 2009/0272084 (“Healay”). Claims 8–9 are rejected under 35 U.S.C. 103 as being obvious over Uchiyama in view of Schweizer and in further view of Duffy et al., US 2006/0005518 (“Duffy”). Claims 16–21 are rejected under 35 U.S.C. 103 as being obvious over Uchiyama in view of Schweizer and in further view of Legare et al., US 2011/0126713 (“Legare”).  Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Uchiyama in view of Schweizer and in further view of Sundet, US 2010/0326028 (“Sundet”). 
Claim 1 requires that, inter alia
Uchiyama teaches a pleated filter element (filter material A formed into a wrinkle shape, Uchiyama Fig. 1, [0034]) comprising a pleated filter media (filter medium F1, id. at Fig. 1, [0034]), wherein the pleated filter media is a multilayer filter media comprising a primary filtration layer laminated together with an additional layer (the filter material A of the pleated filter medium F1 is composed of  the porous layer A1 laminated together with a base material layer A2 id. at Fig.1, [0036]–[0037] and [0086]) and wherein the primary filtration layer comprises an organic polymeric nonwoven web (porous sheet A1 comprises a melt blown nonwoven fabric, which is an organic polymeric nonwoven web, id. at [0036]) and wherein the additional layer is a prefilter layer that is disposed upstream of the primary filtration layer (the base material layer A2 disposed upstream of the porous layer A1 is a prefilter layer because it has gas permeability, id. at Fig. 1, [0037]).
Uchiyama does not teach that the primary filtration layer exhibits a Percent Penetration2 of less than 5 and the additional layer is a fiberglass layer exhibits a Percent Penetration of greater than 70.
For the limitation of that the primary filtration layer exhibits a Percent Penetration of less than 5, Uchiyama does not explicitly disclose a Percent Penetration of less than 5 for porous sheet A1. However, Uchiyama teaches that the Collection efficiency3 of the particles having a specific diameter of 0.1 µm to 0.2 µm is preferably 99.9% or more, which gives a percent penetration of less than 0.01% for particles having a specific diameter of 0.1 µm to 0.2 µm. Uchiyama, [0036]. Instant applications using DOP with a medium size of 0.26 µm for Percent Penetration measurement, Spec. p. 21, ll. 11-13.  It would have been obvious that the percentage 
For the limitation of that the additional layer is a fiberglass layer, Uchiyama does not disclose the material used to manufacture the prefilter layer A2 and does not teach its efficiency.  However, Uchiyama does teach that the materials of the prefilter layer A2 are not particularly limited.  Uchiyama [0037].  It would have been obvious to manufacture Uchiyama’s prefilter layer A2 from fiberglass because Schweizer teaches that fiberglass is a suitable material for manufacturing upstream gas filter layers.  Schweizer col. 4, ll. 5–11; MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).  
Regarding the limitation of the additional layer having a Percent Penetration of greater than about 70, it would have been obvious for Uchiyama’s base material layer A2 to have a low efficiency (i.e., high Percent Penetration) because this layer A2 is provided as a support layer (i.e., a substrate) with high gas permeability, and therefore is not intended to provide much filtration capacity.  Uchiyama [0035].  Additionally, instant disclosure does not teach the Percent Penetration is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A).
Therefore, Uchiyama in view of Schweizer teaches the limitations of claim 1:
 “A pleated filter element (a filter material A formed into a wrinkle shape, Uchiyama Fig. 1, [0034]) comprising: 
a pleated filter media (filter medium F1, id. at Fig. 1, [0034]) comprising a major upstream face (one surface side of the filter material A, id. at Fig.4, [0066]) and an major id. at Fig.4, [0066]) and comprising a plurality of oppositely-facing pleats with a pleat direction (a plurality of oppositely-facing curved portions F1a formed in longitudinal direction L1, id. at Fig.5, [0043]) and with a plurality of upstream pleat tips (see annotated Fig. 5 below) and upstream valleys (interval folding portions F1c on the upper side of the filter material A, id. at Fig.5, [0063])  and a plurality of downstream pleat tips (see annotated Fig. 5 below)  and downstream pleat valleys (interval folding portions F1c on the lower side of the filter material A, id. at Fig.5, [0063]); 
wherein the pleated filter media comprises a first corrugated edge (the corrugated region on the upper side of the filter material A, id. at Fig.5, [0043]) and a second corrugated edge (the corrugated region on the lower side of the filter material A, id. at Fig.5, [0043]); 
wherein the first corrugated edge of the pleated filter media comprises a first edge dam of hardened adhesive that occupies the upstream pleat valleys and the downstream pleat valleys of the pleated filter media at a location laterally inwardly proximate the first corrugated edge of the pleated filter media and that extends along an entire longitudinal extent of the pleated filter media (the rib B formed by the adhesive, which is formed on both sides of the filter material A, located inwardly proximate the first corrugated edge located on the upper side of the filter material A and extending in the longitudinal direction of the filter material A, id. at Fig.5, [0059]), and wherein the second corrugated edge of the pleated filter media comprises a second edge dam of hardened adhesive that occupies the first-side pleat valleys and the second-side pleat valleys of the pleated filter media at a location laterally inwardly proximate the second corrugated edge of the pleated filter media and that extends along the entire longitudinal extent of the pleated filter media (the rib B formed by the adhesive, which is formed on both sides of the filter material A, located inwardly proximate the second corrugated edge located on the lower id. at Fig.5, [0059]);
and, wherein the pleated filter media is a multilayer filter media comprising a primary filtration layer laminated together with an additional layer (the filter material A of the pleated filter medium F1 is composed of  the porous layer A1 laminated together with a base material layer A2 id. at Fig.1, [0036]–[0037] and [0086]), wherein the primary filtration layer comprises an organic polymeric nonwoven web (porous sheet A1 comprises a melt blown nonwoven fabric, which is an organic polymeric nonwoven web, id. at [0036]) that exhibits a Percent Penetration of less than 5 (Uchiyama’s porous sheet A1exhibits a Percent Penetration of less than 0.01 as explained above) and wherein the additional layer is a fiberglass prefilter layer that is disposed upstream of the primary filtration layer (prefilter A2 disposed upstream of porous sheet A1can be made of fiberglass as described above) and that exhibits a Percent Penetration of greater than about 70 (as explained above).”

    PNG
    media_image1.png
    667
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    1075
    media_image2.png
    Greyscale

Claim 2 requires that the pleated filter element of claim 1 wherein the primary filtration layer comprises a blown microfiber nonwoven web or a spunbond nonwoven web, which nonwoven web comprises at least some electret fibers that comprise charged electret moieties. Uchiyama discloses that the appropriate material of porous layer A1 is not particularly limited and can be selected depending on the use of the filter medium, which includes a melt blown nonwoven fabric or an electret filter. Uchiyama [0036]. Uchiyama does not explicitly disclose that the primary filtration layer comprises a nonwoven web comprises at least some electret fibers that comprises charged electret moieties. However in the analogous art of filter materials, Schweizer discloses the use of electret media 12 to entrap smaller sized particulates. Schweizer col. 3, ll. 19–22. Schweizer further discloses that the electret media 12 is to entrap any particulates that are still left in the air stream after passing through upstream filters and that the electret media tends to entrap particulates that are as small as 0.25–2.5 microns in diameter. Schweizer col. 5, ll. 45–50. It would have been obvious for one of ordinary skill in the art to 
Claim 3 requires that the pleated filter element of claim 2 wherein the primary filtration layer exhibits a Percent Penetration of less than 1.0 and wherein the fiberglass prefilter layer exhibits a Percent Penetration of greater than 90. Uchiyama discloses that Uchiyama’s primary filtration layer A1 exhibits a Percent Penetration of less than 0.01 as described in claim 1.  Uchiyama in view of Schweizer teaches that the Percent Penetration of prefilter layer is greater than the Percent Penetration of the primary filter for DOP since the majority of particulates with a diameter of 0.26 microns (diameter of DOP) are entrapped in the primary filter that contains electret as described above in claim 2. 
Uchiyama does not explicitly disclose that the Percent Penetration of Uchiyama’s fiberglass prefilter layer is greater than 90.  However, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A). 
Claim 4 requires that the pleated filter element of claim 1 wherein a ratio of a Gurley Stiffness of the additional layer to a Gurley Stiffness of the primary filtration layer, is at least 2.5. While Uchiyama in view of Schweizer does not explicitly disclose this feature, in the analogous art of air filters, Chi discloses that a scrim layer (analogous to Uchiyama’s pre filter A2) attached to a nanoweb layer (analogous to Uchiyama’s primary filtration layer A1), and that the scrim layer requires sufficient stiffness to hold pleats and dead folds of Chi’s nanoweb layer. Chi [0010]–[0011]. It would have been obvious for one of ordinary skill in the art to use routine experimentation to optimize the ratio of Gurley stiffness of Uchiyama’s additional layer to 
Claim 5 requires that the pleated filter element of claim 1 wherein the fiberglass prefilter layer comprises a thickness of less than 0.6 mm and a pressure drop4 of less than 3.0 mm of water. While Uchiyama in view of Schweizer does not teach these limitations, in the analogous art of filters, Healey taches an upstream coarse support layer 16 made fiberglass material (i.e. fiberglass prefilter) with a thickness of 10–60 mil (0.254–1.524 mm). Additionally, Healey further discloses that the pressure drop of Healey’s filter media 10 has an initial pressure drop less than 3.0 mm H2O. Healey Fig. 1A, [0079]. It would have been obvious to use Healey’s coarse support layer 16 in place of Uchiyama’s prefilter A2 because simple substitution of one known element for another to obtain predictable results is within the ambit of one of ordinary skill in the art. MPEP 2141(III)(B). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(Ⅰ). Furthermore, Healey teaches that the thickness (which is directly related with filtration surface area) and pressure drop of the filter affects filtration efficiency. Healey [0004] and [0063]. It would have been obvious for one of ordinary skill in the art to use routine experimentation to optimize the thickness and pressure drop of Uchiyama’s prefilter to increase filtration efficiency. Healey [0004] and [0063]. 
Claim 6 requires that the pleated filter element of claim 1 wherein the primary filtration layer comprises a thickness of less than 0.8 mm and a pressure drop of from 6.0 to 14.0 mm of water. Uchiyama discloses that the thickness of primary filtration layer A1 being 0.2 mm before 2O or less. Uchiyama [0103]. Uchiyama does not explicitly disclose a pressure drop range of 6.0 to 14.0 mm of water for the primary filtration layer A1. However, It would have been obvious for one of ordinary skill in the art to use routine experimentation to optimize the pressure drop of Uchiyama’s primary filtration layer A1 because “pressure drop” is a result effective variable as it affects the filtration efficiency. Healey [0004].
Claim 7 requires that the pleated filter element of claim 1 wherein the primary filtration layer is adhesively laminated to the fiberglass prefilter layer. Uchiyama discloses that a pressure sensitive adhesive are disposed between the prefilter A2 and primary filter layer A1 and the layers are pressure bonded. Uchiyama [0040]. 
Claim 8 requires that the pleated filter element of claim 1 wherein the pleated filter media exhibits a pleat spacing5 of less than three millimeters. While Uchiyama does not teach a pleat spacing of less than three millimeters, in the analogous art of pleated filters, Duffy discloses a pleated filter with a pleat spacing of between 1.8 mm to 12.6 mm. Duffy [0029].  It would have been obvious for Uchiyama’s pleat spacing to be within this range because this range is recognized in the gas filtration arts as being suitable for pleated filter media. This range overlaps with the claimed range thereby establishing a prima facie case of obviousness.  MPEP 2144.05(I). 
Claim 9 requires that the pleated filter element of claim 1 wherein the pleated filter media exhibits a pleat height of from about five millimeters to about thirty millimeters. prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
Claim 10 requires that the pleated filter element of claim 1 wherein the filter media is pleated so that adjacent walls of pleats are at least substantially parallel to each other over at least about 70 % of the pleat height, on average.  Uchiyama teaches this feature as seen in Fig. 5. 
Claim 11 requires that the pleated filter element of claim 1 wherein the pleated filter media is a rotary-score pleated media that comprises a plurality of score lines on at least one of a major upstream face of the pleated filter media and a major downstream face of the pleated filter media. While Uchiyama in view of Schweizer does not explicitly discloses that the pleated filter media is a rotary-score pleated media that comprises a plurality of score lines on at least one of a major upstream face or a major downstream face of the pleated filter media, in the analogous art of pleated filter medium, Sundet discloses that the filter medium 10 was processed on a rotary-score pleater to form parallel, crossweb score lines in the media, and the media was then folded along the score lines and gathered to form pleat. Sundet Fig. 1, [0052]. It would have been obvious to use Sundet’s pleated filter medium 10 in place of Uchiyama’s filter A because simple substitution of one known element for another to obtain predictable results is within the ambit of one of ordinary skill in the art. MPEP 2141(III)(B). Sundet’s pleated filter medium 10 is a rotary-
Claim 12 requires that the pleated filter element of claim 1 wherein the first edge dam is a first edge seal that is configured so that the first corrugated edge of the pleated filter media is occluded by the first edge seal, and wherein the second edge dam is a second edge seal that is configured so that the second corrugated edge of the pleated filter media is occluded by the second edge seal. Uchiyama discloses a first rib B (i.e., the first edge dam) and a second rib B (i.e., the second edge dam) made of hot-melt adhesive coating and occlude the first and second corrugated edges that are respectively located on the upper and lower side of the filter material A. Uchiyama Fig. 3, [0064]. Uchiyama does not disclose that the hot-melt adhesive is a seal. However, it is well within the ambit of one of ordinary skill in the art to understand that hot-melt adhesive is a seal.
Claim 13 requires that the pleated filter element of claim 1 wherein the first edge dam comprises a lateral offset of less than about 3 mm, and wherein the second edge dam comprises a lateral offset of less than about 3 mm. Uchiyama discloses that rib B has a lateral offset. Uchiyama annotated Fig. 4. Uchiyama does not explicitly disclose that the lateral offset is less than about 3 mm.  However, it would have been an obvious, routine engineering choice to select the appropriate lateral distance of the ribs because this would merely involve scaling the device in size. Additionally, instant disclosure does not teach the lateral offset is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A).


    PNG
    media_image3.png
    677
    642
    media_image3.png
    Greyscale

Claim 14 requires that the pleated filter element of claim 1 comprising at least one additional dam of hardened adhesive that is an interior dam located laterally between the first edge dam of hardened adhesive and the second edge dam of hardened adhesive and that extends along the entire longitudinal extent of the pleated filter media. Uchiyama discloses an additional rib B made of hardened adhesive that is an interior dam located laterally between the first rib B (i.e., first edge dam of hardened adhesive) and the second rib B (i.e., second edge dam of 
Claim 15 requires that the pleated filter element of claim 1 wherein the pleated filter element consists essentially of6 an organic polymeric nonwoven primary filtration layer that is laminated to a fiberglass prefilter layer, first and second edge dams of hardened adhesive, and one or more optional interior dams of hardened adhesive. Modified Uchiyama discloses a pleated filter element A consist essentially of a single porous layer A1 made of organic polymeric nonwoven (i.e. primary filtration layer) that is laminated to a fiberglass base layer A2 (i.e. prefilter layer), first and second ribs B located on the upper and lower side of the filter element A made of hardened adhesive, and one interior ribs of harden adhesive located between the upper and lower ribs B. Uchiyama [0086].  It is worth noting there that while the examiner is mainly relying on Uchiyama’s embodiment where the filter layer comprises of a pair of base layer A2, Uchiyama discloses an alternative embodiment with only a single base layer A2 (i.e., the prefilter layer) laminated to a single porous layer A1 (i.e., the primary filtration layer).  
Claim 16 requires that the pleated filter element of claim 1 wherein the pleated filter element is conformed into an arcuate shape along a conforming axis that is at least substantially perpendicular to the pleat direction. Claim 17 requires that the pleated filter element of claim 16 wherein the upstream face of the pleated filter media is on a convex side of the pleated filter element and the downstream face of the pleated filter media is on a concave side of the pleated filter element. Claim 18 requires that a filter element housing comprising the filter element of claim 1 installed in an interior thereof, the housing comprising a major housing portion that  Claim 19 requires that the filter element housing of claim 18 wherein at least one additional layer of filtration material that is not a part of the filter element, is installed within the interior of the filter element housing.
Uchiyama in view of Schweizer does not teach these features.  However, 
However, in the analogous art of air filters, Legare discloses a curved filter 220 comprising a pleated filter material, which is conformed into an arcuate shape along a conforming axis 170, and is at least substantially perpendicular to the pleat direction. Legare Fig. 1, [0049]. Legare also discloses that an inlet 210 is on a convex side and an outlet 120 on a concave surface 160 of the pleated filter 220. Id. at Fig. 1, [0049]. Legare further discloses a housing with base 400 and cover 410) that comprising filter element 220 installed in an interior thereof. Id. at Figs. 1–2, [0049].  Additionally, Legare discloses that the housing comprising comprising cartridge inlet 210 that exhibits at least one major surface with an air-permeable area. Id. at Figs, 1 and 4, [0049].  Furthermore, Legare discloses that the housing comprise an interior with a receptacle (i.e. interior of filter cartridge 200) configured to receive the filter element 220. Id. at Fig. 1, [0049]. And lastly, Legare discloses a curved filter bed 130 that is not part of the filter element 220 and is installed within Legare’s housing. Id. at Fig. 1, [0049]. Legare discloses that curved filter bed 130 provides a more compact system without sacrificing air delivery performance. Id. at [0013]. 
It would have been obvious to use Uchiyama’s filter A in place of Legare’s pleated filter 220 because the simple substitution of one known element for another is within the ambit of a 

    PNG
    media_image4.png
    770
    646
    media_image4.png
    Greyscale

Claim 20 requires that a respirator comprising a mask body with a filter element housing fluidly connected thereto, the filter element housing comprising a filter element of claim 1 installed therein. Claim 21 requires that the respirator of claim 20 wherein the respirator comprises a mask body and a remote unit that comprises the filter element housing comprising the filter element installed therein, the remote unit being a powered unit comprising a fan and 
While modified Uchiyama does not explicitly disclose a respirator comprising a mask body with a filter element housing comprising a filter element of claim 1 fluidly connected thereto, in the analogous art of air filters, Legare discloses a respirator 600 comprising breathing head gear 620 (i.e., mask body) in fluid connection with filter housing that contains Legare’s filter 220 (or modified Uchiyama’s pleated filter A as described earlier).  Legare Fig. 6, [0054]. Legare further discloses a remote unit that comprises the filter element housing with the filter element 220 installed therein and comprises a fan 360 and a blower outlet 420 (i.e., supply tube) that fluidly connects Legare’s remote unit to Legare’s mask body 620, whereby filtered air can be delivered from the remote unit to the mask body. Id. at Figs. 1–2 and annotated Fig. 6, [0049] and [0054]. Legare also discloses that the remote unit is a powered unit. Id. at [0001]. It would have been obvious to use modified Uchiyama’s pleated filter A in Legare’s powered air purifying respirator to deliver clean air to a wearer in environments where the surrounding air contains contaminants. Id. at [0002]. 

    PNG
    media_image5.png
    615
    516
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Uchiyama is the 22-page Foreign Reference dated May 17, 2019.  The translated version of Uchiyama is the 20-page Foreign Reference dated Nov. 24, 2020. The examiner relies on the original document for the figures and the translation for the text.
        2 The term “Percent Penetration” is defined in Spec. dated Feb. 22, 2019 (“Spec.”) and understood to be initial parameters, using DOP. Spec. p. 21, ll.26–28. 
        3 “Collection efficiency” is a synonym of “Filtration efficiency”. Filtration efficiency is defined as 100 minus Percent Penetration. Spec. p. 22, ll. 1–3.
        4 The term “percent drop” is defined in Spec. dated Feb. 22, 2019 (“Spec.”) and understood to be initial parameters, using DOP. Spec. p. 21, ll.26–28.
        5 Pleat spacing Ps is defined as the distance between nearest-neighbor same-side pleat tips, along a direction that is aligned with the overall major plane of the filter media. Fig. 3, Spec. p. 8, ll. 3–5. 
        6 The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP 2144.03(Ⅲ).